Citation Nr: 0120826	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, R.M., and A.M. 


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
migraine headaches.  The veteran was afforded a personal 
hearing before the undersigned Member of the Board in June 
2001.  A transcript of the hearing has been associated with 
the claims folder.

The Board also notes that the issue of entitlement to service 
connection for a skull fracture is raised by the report of an 
October 1997 VA examination.  This issue has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's migraine headaches are etiologically 
related to head trauma sustained by the veteran during 
service.


CONCLUSION OF LAW

The veteran's migraine headaches are a result of head trauma 
incurred while on active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center (NPRC) during the early 1970's.  
Various attempts by the RO to obtain service medical records 
from all potential sources were unsuccessful.

The veteran submitted a claim of service connection for 
migraine headaches in April 1997.  During an RO hearing 
concerning an unrelated claim, the veteran's representative 
indicated that the record contained a morning report 
addressing an 
in-service automobile accident during which the veteran 
sustained a skull fracture.  The hearing transcript reflects 
the representative's contention that the veteran suffered 
"severe pain and agony" as a result of the head trauma.  
The veteran's wife testified at that hearing that the veteran 
had had headaches since they met and that he took over the 
counter analgesics every day.

The veteran was afforded a VA examination in October 1997.  
He reported that he had sustained a skull fracture during a 
motor vehicle accident in the 1950's.  He indicated that his 
initial treatment had been at Walter Reed Army Hospital.  He 
stated that he was first treated for migraine headaches in 
1956 and that the headaches were associated with nausea and 
vomiting.  He reported that his headaches occurred about once 
per month, but that in recent years they had occurred once 
every two to three months.  On physical examination, a 
depressed area was noted in the right parietal occipital area 
over the vertex.  The examiner's final impressions were right 
parietal skull fracture and migraine headaches, post-
traumatic.  He noted that medical studies had indicated that 
trauma to the head or neck is a risk factor for the 
development of migraine headaches.

In support of his claim, the veteran submitted May 1998 
treatment notes from Jerry Seals, M.D.  Dr. Seals' notes 
indicate that the veteran was seen for hypertension, 
diabetes, and headache.  With regard to the veteran's 
headaches, Dr. Seals noted the veteran's report of a skull 
fracture while on active duty.  He indicated that the veteran 
had received treatment for headaches for about 15 years.  He 
stated that the veteran's headaches were chronic and were 
probably secondary to head trauma." 

In a sworn statement dated in September 2000, the veteran's 
brother indicated that the veteran had been in an automobile 
accident in 1955.  

A September 2000 statement of Richard A. Michael indicates 
that in 1955 he was a practicing attorney and represented the 
veteran in litigation arising from the automobile accident.  
He advised that the veteran had been hospitalized at Walter 
Reed Army Hospital, and that the case had been settled in the 
veteran's favor.  

A September 2000 sworn statement from the driver of the 
vehicle involved in the accident was also submitted.  The 
driver indicated that he had been involved in a "very 
serious" automobile accident on Wisconsin Avenue in 
Washington D.C. in August 1955, and that the veteran had been 
a passenger in his car.  He stated that the veteran had 
suffered a major head injury and had been taken by ambulance 
to Walter Reed Army Hospital.  

The record also contains further correspondence from the 
veteran's former attorney in the form of an undated letter, 
stating that the veteran had suffered a severe head injury in 
August 1955.  The attorney reported that he had represented 
the veteran in his lawsuit against the insurance company of 
the vehicle owner.  He indicated that a neurosurgeon had 
treated the veteran and that the prognosis included scattered 
severe headaches.  He noted that the records concerning the 
litigation were no longer available.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  His wife, the attorney who 
represented him in the 1955 litigation, and former appeals 
representative for the American Legion, who had participated 
in the representation of the veteran in the unrelated VA 
claim noted above, also provided testimony in support of the 
veteran's appeal.  

The veteran testified that he had been in a motor vehicle 
accident in August 1955, and that he had been admitted to 
Walter Reed Army Hospital as a result.  He indicated that 
following his discharge from service he did not seek medical 
treatment for headaches until approximately 1960.  He stated 
that he had consistently had headaches since service and that 
a treating physician had told him that he would have 
permanent residuals of the head trauma.  When asked about 
current medical treatment for headaches, the veteran named 
his physician and indicated that he used prescription 
medication to alleviate the headaches.  

The veteran's former attorney testified that he represented 
the veteran in litigation arising from the car accident, and 
that the case had been settled out of court.  The former 
appeals representative with The American Legion testified 
that at the time she reviewed the veteran's claims folder, it 
contained information concerning a head fracture.  She 
maintained that the information was disclosed on some type of 
service record.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
provided the veteran with a VA examination of the claimed 
disability and has made numerous attempts to secure the 
veteran's service medical records.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to the 
veteran's claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Although the veteran's service medical records are 
unavailable, the Board has found the veteran's testimony 
concerning the incurrence of head trauma in a motor vehicle 
accident in service ion 1955 to be credible.  Moreover, the 
veteran's testimony is corroborated by sworn statements from 
his brother and the driver of the vehicle in which the 
veteran was injured in 1955 and by the statements and sworn 
testimony of the attorney who represented the veteran in 
connection with litigation arising from the 1955 motor 
vehicle accident. 

The Board has also found the veteran's testimony and the 
corroborating information from his spouse concerning a 
continuity of headaches following the veteran's discharge 
from service to be credible.

Finally, the Board notes that the October 1997 VA examiner 
and the veteran's treating physician are of the opinion that 
the veteran's migraine headaches are post-traumatic in 
origin.  These medical opinions are uncontradicted.

In light of the above the Board is satisfied that the 
preponderance of the evidence supports the veteran's claim.
ORDER

Service connection for migraine headaches is granted.



		
Shane A. Durkin
Member, Board of Veterans' Appeals



 

